Citation Nr: 1119017	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  00-04 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependents' Educational Assistance benefits under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.  The Veteran died in October 1999 and the appellant is his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 2006, the Board denied the appellant's claim.  The appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The attorney for the appellant and the Secretary of Veterans Affairs filed a Joint Motion for Remand in September 2007.  By Order of the Court, the claim was returned to the Board.  This appeal was subsequently remanded by the Board in January 2008 and September 2009 for additional development.  

A Travel Board hearing was scheduled at the RO in June 2005.  The appellant failed to appear for this hearing.  The appellant did not demonstrate good cause for her failure to appear for the hearing and did not indicate a desire for another hearing.  As such, the request for a hearing is considered withdrawn and the Board will continue with appellate review.  38 C.F.R. § 20.704(d) (2010).  

The Board received additional evidence from the appellant's representative in December 2010.  This evidence consists of an opinion from a private cardiologist regarding the cause of death of the Veteran.  The new evidence was accompanied by a waiver of the appellant's right to initial consideration by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issues on appeal.


FINDINGS OF FACT

The competent evidence of record does not preponderate against the appellant's claim that a grade 2 of 6 decrescendo heart murmur in service caused or contributed to an acute myocardial infarction, the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 1312 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).

2. The criteria for entitlement to Dependants' Educational Assistance benefits have been met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


Cause of Death

In this case, the appellant asserts that the cause of the Veteran's death should be service connected.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Additionally, when a Veteran dies from a service connected disability, the Secretary shall pay Dependency and Indemnity Compensation (DIC) for such Veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.312(a).  The death of a Veteran will be considered as having been due to a service connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  Id.  A service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

In this case, the Veteran died in October 1999.  At the time of the Veteran's death, he was not service connected for a disability.  The Certificate of Death provides that the immediate cause of death was an acute myocardial infarction.  There was no contributing cause of death provided.  The appellant contends that the Veteran's death is related to service because he had a heart murmur in service that she contends led to the myocardial infarction.  

The service treatment records show that in June 1966, the Veteran reported that he did not have pain or pressure in his chest or shortness of breath.  In a June 1966 medical examination for enlistment, the Veteran's heart was clinically evaluated as normal.   In an examination in March 1967, the Veteran's heart was clinically evaluated as normal.  A photoflourographic examination of the chest in January 1967 was essentially negative.  A chest x-ray in April 1967 was within normal limits.  A May 1970 photoflourographic examination of the chest was negative for active disease.  In the October 1970 separation examination, the heart was clinically evaluated as abnormal.  It was noted that there was a grade two of six decrescendo murmur maximal at left anterior axillary line with radiation to left axilla.  There was no aortic murmur, questionable right carotid bruit.  There were good pulses in all extremities and the examiner found that it was not considered disabling.  A chest x-ray in October 1970 was with normal limits.  A notation on an October 1970 electrocardiogram was within normal limits.  

An October 1981 radiographic report shows an essentially normal chest.  An admission form to a hospital in April 1975 notes that the Veteran's heart had normal rate and rhythm, with no murmurs heard.  An October 1987 EKG report included in the Social Security disability claim materials indicated normal sinus rhythm and normal EKG.  Under the Axis III portion of the January 1995 and April 1995 mental health examinations, no heart disability was noted.  
 
In March 2000, the RO requested a VA opinion from the VA medical center.  In a memo dated in November 2000, the Compensation and Pension Coordinator at the medical center noted that the cardiology clinic indicated that a cardiologist was unable to complete an opinion as to the cause of death of the Veteran due to the fact that there was not enough information to decide from the claims file.  

The county medical examiner (M.E.), who signed the death certificate, wrote a letter to the RO about the Veteran's death in February 2000.  The M.E. noted that the Veteran had an immediate history of chest and back pain in the late morning.  The Veteran had been somewhat restless, and while walking towards his wife, collapsed and suffered a cardiac death.  The M.E. noted that in the physical examination of the Veteran on June 21, 1966, the cardiac examination was completely normal.  The M.E. also noted that on October 12, 1970, the physical examination shows a Grade II/VI decrescendo murmur of his mitral valve and subsequent EKG from October 12, 1970 shows mitral insufficiency.  He noted that a change had obviously occurred between the initial physical examination in June 1966 and the separation examination in October 1970.   The M.E. found that some physical change had occurred to the Veteran's health that eventually resulted in a cardiac death.  He noted that the medical record from service verified a change in his cardiac examination between 1966 and 1970 and this would certainly seem to imply an onset of cardiac disease immediately related to service.  He notes that it is possible that any number of things the Veteran was exposed to in service would have resulted in his change in cardiac status during service.  

In February 2009, a VA advanced practice nurse reviewed the claims file, including the medical records and service treatment records.  The nurse noted that there was documentation of Grade II heart murmur in the separation examination that was not considered disabling.  She also noted a normal EKG on October 12, 1970 and no documentation of a heart condition.  The nurse found that the Veteran's cause of death, a myocardial infarction, was not caused by or a result of the heart murmur that was documented on the separation examination.  The nurse found that there was no evidence of treatment for a heart condition from 1970 to the time of his death in 1999.  There were several documentations of normal heart findings in the clinical records in 1975, 1979 and 1987.  The nurse noted that the only documented abnormality was in the separation examination.  The service treatment records also noted normal blood pressure, normal heart rate and a normal EKG.  The nurse also explained that there was little evidence of associated risk factors for heart disease other than a note of hyperlipidemia in 1989.  Additionally, the Veteran was taking psychiatric medications which had a cardiotoxicity to them.  The nurse found no evidence in reviewing the medical literature indicating that the cardiac murmur predisposes an individual to coronary artery disease or sudden cardiac arrest.  The nurse also noted that the Veteran was familiar with the VA Compensation and Pension examination process as he submitted several claims for a skin and psychiatric condition, but there was no claim for a heart condition prior to the Veteran's death.  The nurse also noted that two physicians reviewed the opinion and were in agreement with the nurse's findings.  

The appellant's representative submitted a letter from a private cardiology fellow in August 2009.  The cardiologist noted that various records were reviewed, including the death certificate, the October 12, 1970 examination and electrocardiogram, the April 1975 history and physical examination, the June 1979 report of medical examination for disability evaluation, the October 1981 Agent Orange chest examination, the September 1989 summary sheet, the February 2000 medical opinion, and the February 2009 statement of the case and Compensation and Pension Examination.  The cardiologist found that after reviewing the evidence of record, it was at least as likely as not that the Veteran's sudden cardiac death was substantially caused by or related to the heart murmur and mitral insufficiency described in the 1970 separation examination.  

The cardiologist noted that the February 2009 VA examination was unconvincing because the examiner found no evidence in reviewing the medical literature that a murmur predisposes an individual to coronary artery disease or a sudden cardiac event.  The cardiologist found that this conclusion was incorrect.  The cardiologist found that there were two conditions that can result in sudden cardiac death that have been associated with chest pain and cardiac murmur, such as hypertrophic cardiomyopathy and myxomatous degeneration of the mitral valve.  The cardiologist noted that both of these conditions are notorious causes of mitral regurgitation and are associated with chest pain and sudden cardiac death from ventricular arrhythmias.  The cardiologist found that the findings of a heart murmur secondary to mitral insufficiency indicated that the Veteran had an underlying cardiac abnormality which resulted in the regurgitation of blood from his left ventricle to left atrium.  Further, both hypertrophic cardiomyopathy and myxomatous degeneration of the mitral valve can present with a heart murmur of mitral regurgitation and after an indeterminate period of time, including decades, result in sudden cardiac death.  

The cardiologist also noted that he concurred with the M.E. opinion in February 2000.   The cardiologist cited to the separation examination as well as the EKG.  The cardiologist found that the clinical impression on the EKG was mitral insufficiency and the electrocardiogram is interpreted as showing arborization block.  The cardiologist found that any references to a normal electrocardiogram were refuted.  The cardiologist found that he could not comment on the qualifications of the examiner in service or the February 2009 examiner, but the interpretation of the electrocardiogram was not normal.  The cardiologist also noted that the arborization block was provided in the space where abnormalities of the QRS complexes were entered.  The cardiologist concluded that it was at least as likely as not that the Veteran's cardiac murmur was causally and materially related to his sudden cardiac death and that the compelling features were the careful description of the cardiac murmur of mitral insufficiency in 1970 and the electrocardiographic interpretation of a conduction system abnormality.  

A March 2010 memorandum from the chief of cardiology at the VA medical center indicated that the October 12, 1970 electrocardiogram was normal with a normal sinus rhythm.  Additionally the chief of cardiology noted that the second electrocardiogram dated on October 19 with a year that was difficult to read was also normal with normal sinus rhythm.  

In a March 2010 VA Compensation and Pension Examination, a VA physician noted that the claims file was reviewed.  The examiner noted that in service the Veteran was diagnosed with a grade II/VI decrescendo murmur, maximal at left anterior axillary line with radiation to the left axilla, no aortic murmur, questionable right carotid bruit, good pulses in all extremities, not considered disabling.  The examiner also noted that the electrocardiogram performed in service was within normal limits.  The examiner also noted that this condition was not present on the induction examination, but was present when the Veteran separated from service.  The examiner also noted review of the medical evidence of record, the M.E.'s opinion, cause of death, previous examinations and description of the murmur. 

The VA examiner found that it was difficult to explain how and why several subsequent examinations did not show the presence of mitral regurgitation or the presence of any abnormal cardiac condition or cardiac murmur after service.  The examiner opined that it was possible that this was one examiner's error and it was also possible that this murmur subsequently disappeared with no cardiac symptoms and was not found on subsequent examinations.  The examiner also reviewed the private cardiologist's opinion.  The VA examiner concluded that after reviewing all the evidence, the presence of the murmur was difficult to explain unless it was and examiner error or spontaneous disappearance.  The examiner found that even if there was mitral regurgitation, it would be difficult to explain how the murmur disappeared and the patient did not have any cardiac symptoms from 1970 until his death in 1999.  In light of this, the examiner explained, it was highly unlikely that the murmur that was noted in 1970 was the cause of his death and if it was a cause of mitral regurgitation the Veteran never had any cardiac symptoms from 1970 to 1999 and the murmur finding was never replicated.  Therefore, the VA examiner concluded that it was less than likely than not that the sudden death in this case was service connected, and it was not connected to the possible murmur that was noted in 1970 in view of the lack of confirmation of the presence of the murmur during several subsequent examinations and also in the absence of any cardiac symptoms between 1970 until his death in 1999.  

In June 2010, the appellant submitted another opinion from the private cardiologist.  The cardiologist noted the March 2010 VA opinion and the VA examiner's conclusions.  The cardiologist noted that he reviewed various medical records as he had previously indicated in the prior letter.  The cardiologist concluded that it was as least as likely as not that the fatal cardiac event that led to the Veteran's death was substantially caused or related to the heart murmur and mitral insufficiency described in his 1970 separation examination.  

The cardiologist explained that he found the March 2010 VA examination unconvincing.  The cardiologist found that the findings of a heart murmur compatible with mitral in sufficiency can relate to later heart problems seen after a prolonged period without any symptoms.  The cardiologist noted that the VA examiner's qualifications were unknown and his conclusion was incorrect.  The cardiologist noted that he had a 40 year interest in mitral regurgitation, myxomatous degeneration of the mitral valve and hypertrophic cardiomyopathy.  The cardiologist noted that he taught and lectured on sudden death.  The cardiologist noted that based on the medical literature, the VA examiner's conclusion that it was difficult to explain the subsequent absence of a murmur unless it was an examiner error or was spontaneous disappearance was totally incorrect and the statement that it would be difficult to explain the lack of symptoms from 1970 to 1999 was unfounded.  The cardiologist noted that it was extremely rare for a physician to ausculate at the left anterior axillary line and listen to the left axilla, based on his observation over the past 40 years.  The cardiologist also noted that examination of the records will show that all of the Veteran's cardiac examinations were performed on a routine basis, which invariably was an examination at the apex, left lower sterna border of both the aortic and pulmonic areas.  The cardiologist noted the wide spectrum of skill involved in the cardiac auscultation of the examiner in service and that he was not surprised that subsequent cursory examinations did not disclose the murmur.  The cardiologist also disputed the statement of the VA examiner that the extended period of time between the detection of the murmur and cardiac death was untenable.  The cardiologist quoted from a heart disease textbook that death was most often sudden in patients with hypertrophic cardiomyopathy and may occur in previously asymptomatic patients.  

Additionally, the cardiologist found that the second potential cause of the cardiac murmur, myxomatous degeneration of the mitral valve, can be associated with an increase in the risk of sudden death and can be asymptomatic.  The cardiologist opined that this conclusion was in accord with the most authoritative textbook on cardiovascular disease and refuted the VA examiner's opinion.  The cardiologist also explained that the VA examiner clearly was not aware that it was an underlying condition that caused heart murmurs, but not the murmur itself that results in death.  The cardiologist again concluded that it was as likely as not that the murmur and abnormal electrocardiogram in 1970 were in fact materially and causally related to the Veteran death despite the 29 year hiatus between the detection of the abnormality and his demise.  

In this case, there are clearly opposing opinions regarding whether or not the Veteran died due to the heart murmur or the underlying condition that caused the heart murmur.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board may favor the opinion of one competent medical expert over that of another, if an adequate statement of reasons or bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the heart murmur detected in the separation examination in 1970 caused or contributed to the Veteran's death.  The VA examiners opined that the heart murmur detected in 1970 was not related to his death in 1999; however, the private cardiologist and the M.E. found that it was as likely as not that the underlying condition that caused the heart murmur in 1970 caused the Veteran's death in 1999.  As such, the Board cannot find that the evidence of record preponderates against the appellant's claim.  The Board notes that there is no indication of the March 2010 VA examiner's credentials, while the private examination was performed by a cardiologist.  Both examiners appear to have reviewed the relevant evidence of record.  Both examiners also provided supporting rationale for their conclusions.  Further, the cardiologist supported his contentions with medical textbook evidence.  Therefore, the Board affords the conflicting opinions, including the private cardiologist opinions and the March 2010 VA opinion by a physician, equal probative weight.  

In conclusion, the Board finds that the evidence is an approximate balance of positive and negative evidence as to the material issue of whether the heart murmur detected in service caused or contributed to the Veteran's death.  As such, the evidence is in relative equipoise, and does not preponderate against the appellant's claim.  Thus, the Board resolves any reasonable doubt in favor of the appellant and finds that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Dependents' Educational Assistance

For the purposes of Dependents' Educational Assistance under Chapter 35, the surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021.

In light of the Board's decision granting entitlement to service connection for the cause of the Veteran's death, the appellant is also eligible to receive educational benefits.  38 U.S.C.A. § 3501 (a)(1); 38 C.F.R. §§ 3.807, 21.3021 (a) (2010).



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is granted.

Entitlement to Dependents' Educational Assistance benefits under 38 U.S.C., Chapter 35 is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


